El Juez Asociado Sr. Wolr,
emitió la opinión del tribunal.
En este caso se interpuso apelación contra la sentencia de la Corte de Distrito de San Juan negando una moción cuyo fin fué, según se ha alegado, solicitar la intervención de la corte en la ejecución de una sentencia. Los autos están formados por la sentencia contra la cual se ha interpuesto apelación, *541la moción sobre la cnal se dictó la resolución, la sentencia primitiva y las conclusiones de becbo de la corte.
Aparece de las conclusiones de becbo, de la corte, que en Io. de junio, 1908, Emilio Jiménez y Juan José Cartagena, cele-braron un contrato verbal en virtud del cual constituyeron una sociedad industrial denominada Cartagena y Jiménez con domicilio en la ciudad de San Juan, dedicada a trabajos de ingeniería, cuya sociedad debía repartir de por mitad entre ambos socios los productos líquidos que se obtuviesen, y desde esa fecba realizó dicba firma los negocios a que estaba dedi-cada sin baber llegado a formalizar su escritura de constitu-ción, actuando los referidos socios como tales y con el uso de la firma social. Que en 6 de marzo de 1911 los socios acorda-ron practicar y practicaron un balance de los negocios de la sociedad, cuyo balance fué redactado y escrito por Emilio Ji-ménez con la intervención y consentimiento de Juan José Car-tagena. Al practicarse dicbo balance se incurrió en el error de consignar en el mismo como capital existente en la socie-dad, varias partidas comprensibles de beneficios que se habían obtenido en diversos ramos por un valor de $10,142.14 cuyos beneficios ya en realidad no existían .porque habían sido per-cibidos y gastados anteriormente por los mismos socios. Como consecuencia de este error, se incurrió en la equivoca-ción de atribuir a cada partícipe, después de liquidadas todas las cuentas, un baber mayor del que realmente le correspondía a cada socio, a saber: a Juan José Cartagena, $4,429.20 y Emilio Jiménez $4,853.35. . Al practicarse la liquidación defi - nitiva en 19 de abril de 1911, para determinar el baber líquido de Cartagena, ambos socios practicaron dicba liquidación, en-cabezando el baber del susodicho Cartagena con la partida de $4,429.20 que unidos a otras partidas de beneficios obtenidos desde el 6 de marzo de 1911 basta el 18 de abril del mismo año, arrojaban un baber a favor de Cartagena de $5,482.19 que constituyeron el precio de la venta, habiendo recibido Carta-gena en pequeñas partidas $82.19 a cuenta de dicba suma. El día 3 de mayo de 1911 ambos socios otorgaron una escritura *542de disolución de la sociedad y compraventa de la participación de Cartagena por precio de los $5,400 restantes, de los cuales Jiménez había entregado $5,000 a Cartagena antes del otorga-miento de esta escritura. Comprobado el error de la prueba practicada resulta, que a Cartagena solo le correspondía al disolverse la sociedad, la cantidad de $2,872.53, y habiéndose demostrado que se le entregaron $5,000 resulta que recibió indebidamente la cantidad de $2,209.66 los cuales está obli-gado a devolver.
Luego continúa la corte expresando que con arreglo a las condiciones de esta disolución y venta, y habiéndose descu-bierto el error, debe anularse según la ley el pago que se veri-ficó en tales condiciones, debiendo restituirse las cosas al es-tado que tenían antes de ocurrir el error, según expresa Man-resa en sus Comentarios al Código Civil, tomo 12, página 576. Y termina la corte expresando que Cartagena está obligado a devolver la cantidad que indebidamente se le pagó, teniendo también Jiménez la obligación de restituir la participación que haya recibido, para que queden restituidas, las cosas al estado que tenían antes. El juez llama también la atención hacia el hecho de haber Cartagena consentido en la venta de su parti-cipación, pero habiendo ocurrido un error en la cantidad, es evidente que este consentimiento está viciado por el error; y que debe tenerse en cuenta que el demandado estuvo conforme en devolver la cantidad siempre que el demandante se allanase a rescindir el contrato y a colocar las cosas en el estado que antes tuvieron, citando nuevamente la corte a Manresa con el mismo fin. Y fundándose en sus conclusiones de hecho y de derecho, la corte dictó una sentencia en 11 de noviembre, 1911, por la que ordena y decreta que ambas partes restituyan recí-procamente a la sociedad lo que indebidamente hayan perci-bido; o sea, que Cartagena debe devolver a la sociedad la suma total por él percibida; y Jiménez deberá restituir a la misma la participación total que haya percibido, quedando así las cosas en el estado que tenían antes de la realización de dicho contrato.
*543Así las cosas, en 16 de diciembre, 1911, Emilio Jiménez, por medio de sns abogados compareció ante la corte, fundán-dose en los becbos de la anterior sentencia y alegando que le era imposible dar cumplimiento a lo que en la misma se le ordenaba, porque algún tiempo después de la disolución de la sociedad y mientras el pleito estaba pendiente, había cele-brado un contrato de sociedad con Antonio Eibot, Francisco del Valle Atiles y Francisco del Valle Muñoz y le sería im-posible continuar en la anterior sociedad con Juan José Car-tagena, por haber traspasado a la nueva sociedad todos los enseres y útiles de la sociedad disuelta; suplicando a la corte el peticionario, que de conformidad con el artículo 1068 del Código Civil y el 923 de la Ley de Enjuiciamiento Civil an-tigua, y por vía de ejecución de sentencia en este caso, se obli-gara a Cartagena a pagar a Jiménez el saldo que la corte estimó haber sido erróneamente tomado en cuenta al hacer los socios la liquidación.
Es evidente que mientras se encontraba pendiente la pri-mera acción y antes de que se dictara sentencia, si bien el demandante solicitó que se le devolviera el dinero que alega fué pagado indebidamente al demandado y apelado, formó una sociedad con terceras personas traspasando a esa socie-dad los útiles y enseres que anteriormente pertenecían a la firma de Cartagena y Jiménez, creando así la imposibilidad a que hace referencia en su moción. No consta de los autos cuáles fueran estos útiles y enseres, pero sí aparece en la moción que el apelante presentó en la corte inferior, que él consideraba que se había hecho imposible la restitución de las cosas al estado que tenían. Según hemos visto, la corte resol-vió que cuando dos personas consienten en celebrar un con-trato y en el consentimiento de una de las partes ha mediado algún error de hecho, el medio adecuado de subsanarlo es restituyendo las cosas al estado en que se encontraban ante-riormente. El demandado había consentido en la disolución' porque creyó que se le pagaría cierta suma de dinero y que tenía derecho a estar en condiciones de ser debidamente com-*544pensado en sn participación cualquiera que ésta fuera. La corte debidamente consideró así el caso en sus conclusiones y sentencia. Si el apelante quiso valerse de la acción que había iniciado, debió baber conservado el status quo. Los artículos 1068 del Código Civil y 923 de la Ley de Enjuicia-miento Civil antigua son aplicables a los casos en que el de-mandado, debido a algún acto propio, hace imposible la eje-cución. En este caso, sin embargo, la dificultad la ocasionó el mismo demandante. El permitió que se celebrara el juicio y durante el mismo no demostró o alegó que hubiera traspa-sado los enseres y útiles de la sociedad de Cartagena y Jimé-nez a otra sociedad. Si lo hubiera hecho así entonces la corte hubiera adoptado otro procedimiento al dictar su sentencia, o tal vez habría resuelto que el demandante equivocó su causa de acción. Las alegaciones del pleito anterior no se encuen-tran en este tribunal. La moción del demandante no tenía por objeto que se reconsiderase la sentencia o que se cele-brara un nuevo juicio en el que pudieran considerarse todos los hechos, sino que en ella solamente se pedía que la corte decretara que Cartagena pagara la suma que debía según la corrección que se hizo en la liquidación. Esto fué lo que debió haberse solicitado, ya en el pleito principal o mediante alguna otra acción semejante. Creemos que la sentencia re-solvió enteramente la controversia entre las partes y que las cuestiones promovidas en la moción debieron haberse discu-tido en las alegaciones y pruebas sobre las que se fundó la sentencia, para que existiera una resolución definitiva de los derechos de las partes. La sentencia dictada constituyó tal determinación definitiva y la ley no proporcionaba al deman-dante el remedio por vía de ejecución según lo solicitó, por haber sido ya resueltos en la sentencia los derechos de las par-tes con respecto a este particular. La sentencia era con-gruente con la demanda y las pruebas, y como ya hemos dicho, en ella quedó resuelta toda la controversia, sin que se interpu-siera recurso de apelación.
La repetida sentencia no fué apelada por ninguna de las *545partes, y como la cuestión .suscitada por el demandante con motivo de su ejecución, fué resuelta por el juez sentenciador en armonía con lo ya decidido en su sentencia consentida por ambas partes, no procede en manera alguna revocar su reso-lución. Además, bajo tales circunstancias, no puede califi-carse la orden recurrida, como- una providencia especial dic-tada después de una sentencia definitiva y no cabe, por tanto, ejercitar contra ella el recurso de apelación que autoriza el artículo 295 del Código de Enjuiciamiento Civil, de, confor-midad con el principio enunciado por este tribunal y por la Corte Suprema de California en los casos de Avalo Sánchez v. Díaz, 9 P. R. R., 310; 9 D. P. R., 339; Tupp v. Santa Rosa Street R. R. Co., 69 Cal., 632; Ayoroa v. Sucesión Méndez, 13 P. R. R., 278-9; 13 D. P R., 286; Ríos v. Ríos, 15 P. R. R., 264; 15 D. P. R., 281.
Debe desestimarse la apelación.

Desestimada la apelación.

Jueces concurrentes: Sres: Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.